[Cite as Cincinnati Bar Assn. v. Trainor, 129 Ohio St. 3d 100, 2011-Ohio-2645.]




                         CINCINNATI BAR ASSN. v. TRAINOR.
                      [Cite as Cincinnati Bar Assn. v. Trainor,
                        129 Ohio St. 3d 100, 2011-Ohio-2645.]
Attorneys at law — Repeated misconduct — Partially stayed license suspension.
   (No. 2010-1894 — Submitted February 15, 2011 — Decided June 7, 2011.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 10-023.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Robert N. Trainor of Covington, Kentucky, Attorney
Registration No. 0012089, was admitted to the practice of law in Ohio in 1978.
He is also admitted to the practice of law in Kentucky. On February 8, 2010,
relator, Cincinnati Bar Association, filed a complaint charging respondent with
professional misconduct for failing to notify a client at the time of the client’s
engagement that he did not carry malpractice insurance and for failing to
promptly return funds that the client was entitled to receive.
        {¶ 2} Respondent has been sanctioned twice by this court for violations
of the Code of Professional Conduct. In July 2003, we imposed a conditionally
stayed six-month suspension for failing to properly account for and preserve the
identity of his client's funds in violation of DR 9-102(A) (requiring a lawyer to
preserve the identity of client funds) and (B) (requiring a lawyer to maintain
complete records of and appropriately account for client funds). Cincinnati Bar
Assn. v. Trainor, 99 Ohio St. 3d 318, 2003-Ohio-3634, 791 N.E.2d 972, ¶ 6. And
in August 2006, we publicly reprimanded respondent for failing to properly notify
his clients that he did not carry malpractice insurance. Cincinnati Bar Assn. v.
Trainor, 110 Ohio St. 3d 141, 2006-Ohio-3825, 851 N.E.2d 505, ¶ 9. During the
                             SUPREME COURT OF OHIO




pendency of the current proceeding, we also imposed a 30-day reciprocal stayed
suspension after respondent was sanctioned by the Supreme Court of Kentucky
for missing a statute-of-limitations deadline and failing to maintain adequate
professional-liability insurance. Disciplinary Counsel v. Trainor, 126 Ohio St. 3d
1249, 2010-Ohio-5102, 935 N.E.2d 422; Trainor v. Kentucky Bar Assn.
(Ky.2010), 311 S.W.3d 719, 722.
       {¶ 3} The parties submitted stipulations of fact and misconduct, and
respondent testified at the disciplinary hearing. In light of respondent’s prior
disciplinary violations, two of which involve respondent’s failure to maintain
professional-liability insurance or his failure to inform his client’s of his
uninsured status, the board recommends that we suspend respondent for 24
months, with 18 months stayed on conditions. We adopt the board’s findings of
fact, conclusions of law, and recommended sanction.
                                    Misconduct
       {¶ 4} The stipulated facts and testimony demonstrate that in October
2005, a woman retained respondent to represent her in a civil action against her
homeowner’s insurer. Respondent did not carry professional-liability insurance
then and failed to advise the client of that fact. The following month, he sent the
client a letter disclosing that he did not carry professional-liability insurance and
requesting that she sign an acknowledgement, but she never did.
       {¶ 5} Respondent tried the client’s case and obtained a favorable result.
In April 2009, the month after respondent had distributed the proceeds of the
action less his attorney fees, the client discovered that the clerk of courts had
issued a check to respondent refunding her $225 filing fee. Respondent did not
respond to the client’s calls requesting the return of those funds. She testified,
however, that she eventually spoke with respondent, who advised her that he
would check into the matter.      And when the client called again, respondent
advised her that the funds were due to him for additional work he had performed




                                         2
                                January Term, 2011




in the case. In July, after the client filed a grievance with relator, respondent
returned the $225 to her.
       {¶ 6} The parties stipulated that respondent’s conduct violated
Prof.Cond.R. 1.4(c) (requiring a lawyer to inform the client, in a writing signed by
the client, if the lawyer does not maintain professional-liability insurance), and
1.15(d) (requiring a lawyer to promptly deliver funds or other property that the
client is entitled to receive). The board, however, observed that respondent’s
conduct relating to his lack of malpractice insurance preceded the February 1,
2007 effective date of the Ohio Rules of Professional Conduct. Therefore, the
board found that respondent’s conduct in that regard violated DR 1-104(A) of the
Code of Professional Responsibility, which likewise required a lawyer to disclose
to the client, in a writing signed by the client, that the lawyer lacked professional-
liability insurance. We adopt these findings of fact and misconduct.
                                      Sanction
       {¶ 7} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the ethical duties that the lawyer violated and the
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16.                In making a final
determination, we also weigh evidence of the aggravating and mitigating factors
listed in Section 10(B) of the Rules and Regulations Governing Procedure on
Complaints and Hearings Before the Board of Commissioners on Grievances and
Discipline (“BCGD Proc.Reg.”). Disciplinary Counsel v. Broeren, 115 Ohio
St.3d 473, 2007-Ohio-5251, 875 N.E.2d 935, ¶ 21.
       {¶ 8} As aggravating factors, the board found that this is the third time in
seven years that respondent has faced disciplinary action, that he had a selfish and
dishonest motive, and that he has engaged in a pattern of misconduct involving
multiple offenses for failing to maintain professional-liability insurance or to
inform his clients of his uninsured status and for his handling of client funds. See




                                          3
                             SUPREME COURT OF OHIO




BCGD Proc.Reg. 10(B)(1)(a), (b), (c), and (d).          The board also found that
respondent’s current method of informing clients of his insurance status — telling
them verbally at the initial interview, later sending written waivers for his clients
to sign, and continuing to represent the clients even if they do not sign and return
the waiver — does not comply with Prof.Cond.R. 1.4(c). The board found that
his conduct was an aggravating factor. See BCGD Proc.Reg. 10(B).
       {¶ 9} As mitigating factors, the board found that respondent has made
restitution, albeit untimely, has been cooperative through these disciplinary
proceedings, has acknowledged the wrongful nature of his conduct, and has
otherwise made full disclosure to relator and the board. See BCGD Proc.Reg.
10(B)(2)(c) and (d).
       {¶ 10} We have imposed public reprimands for similar misconduct. See,
e.g., Butler Cty. Bar Assn. v. Matejkovic, 121 Ohio St. 3d 266, 2009-Ohio-776,
903 N.E.2d 633 (imposing a public reprimand for an attorney’s failure to deposit
unearned funds into a client trust account and failure to advise clients that he did
not carry malpractice insurance); Cuyahoga Cty. Bar Assn. v. Jackson, 120 Ohio
St.3d 173, 2008-Ohio-5378, 897 N.E.2d 151 (imposing a public reprimand for an
attorney’s failure to account to a client for his time, fees, and expenses and failure
to apprise that client that he did not maintain malpractice insurance). Based upon
respondent’s history of similar disciplinary violations, however, the board
recommends that we suspend respondent from the practice of law in Ohio for 24
months, with 18 months stayed on the condition that he complete 18 months of
probation and be monitored by an attorney appointed by relator in accordance
with Gov.Bar R. V(9)(B). We adopt the board’s recommended sanction.
       {¶ 11} Accordingly, Robert N. Trainor is suspended from the practice of
law in Ohio for 24 months, with the last 18 months stayed on the conditions that
he complete 18 months of probation and be monitored by an attorney appointed
by relator in accordance with Gov.Bar R. V(9)(B), and that he commit no further




                                          4
                               January Term, 2011




misconduct. The appointed monitor shall ensure that respondent either maintains
professional-liability insurance in an amount that conforms with the Ohio Rules
of Professional Conduct or informs his clients, in a writing signed by the client,
that he does not maintain such insurance, and that he complies with the
requirements of Prof.Cond.R. 1.15 regarding the safekeeping of funds and
property. If respondent fails to comply with these conditions, the stay will be
lifted, and he will serve the full 24-month suspension.       Costs are taxed to
respondent.
                                                           Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                             __________________
       Paul M. Laufman, for relator.
       Robert N. Trainor, pro se.
                             __________________




                                        5